PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

YARMOUTH SEA PRODUCTS LIMITED, a
Canadian Corporation,
Plaintiff-Appellee,

v.

DAVID SCULLY, Charterer, In
Personam,
Defendant-Appellant,

and
                                                                    No. 96-1209

S/V COYOTE, her engines, boilers,
tackle, furniture, equipment,
freights, and apparel, In Rem;
HELEN DAVIS, Owner; THE BOC
GROUP INCORPORATED; INTERNATIONAL
BUSINESS MACHINES CORPORATION,
a/k/a IBM,
Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Solomon Blatt, Jr., Senior District Judge.
(CA-94-2496-2-8)

Argued: December 2, 1996

Decided: December 2, 1997

Before WILKINSON, Chief Judge, ERVIN, Circuit Judge, and
DAVIS, United States District Judge for the District of Maryland,
sitting by designation.

_________________________________________________________________
Affirmed in part and vacated and remanded in part by published opin-
ion. Judge Davis wrote the opinion, in which Chief Judge Wilkinson
and Judge Ervin joined.

_________________________________________________________________

COUNSEL

ARGUED: Robert Bert Ransom, Andrew Kenneth Epting, Jr.,
Charleston, South Carolina, for Appellant. John Hughes Cooper,
JOHN HUGHES COOPER, P.C., Sullivan's Island, South Carolina,
for Appellee. ON BRIEF: John B. Kern, Charleston, South Carolina,
for Appellee.

_________________________________________________________________

OPINION

DAVIS, District Judge:

This admiralty case began when plaintiff-appellee Yarmouth Sea
Products, Ltd. ("Yarmouth") sued defendant-appellant David Scully
("Scully"), charterer of the sailing vessel COYOTE, and others, for
damages arising from the collision at sea of the COYOTE with its
fishing vessel, the LADY OLIVE MARIE. The district court exer-
cised subject matter jurisdiction pursuant to 28 U.S.C. § 1333. At the
conclusion of a short bench trial, the court rendered findings of fact
and conclusions of law and entered judgment for $78,616.81 in favor
of Yarmouth. Scully has appealed, asserting one ground for outright
reversal of the judgment, and also mounting several challenges to the
district court's damage award. For the reasons set forth below, we
affirm the judgment insofar as it imposed 100% of the fault for the
collision upon Scully. Furthermore, although we conclude that the
district court committed no reversible error in connection with its
identification of the proper elements of damages in a case such as this
one, we vacate and remand for further consideration the court's
assessment of damages for one of those damage elements.

I

At approximately 4:30 a.m. on August 24, 1994, some 130 miles
from Yarmouth, Nova Scotia, Canada near the Georges Bank, the

                    2
60-foot racing sailboat COYOTE collided with the port side of the
65-foot fishing boat LADY OLIVE MARIE. When the two craft col-
lided, the COYOTE was sailing downwind at 5 to 8 knots, while the
LADY OLIVE MARIE was drifting at 1 to 1.5 knots with her engines
in neutral. The wind was from the northeast at 25 to 35 knots with
seas of 10 to 15 feet. The night was clear with stars visible in the sky.

At the time of the collision, Scully was sailing the COYOTE alone,
an activity known as "single handed sailing," as part of his 2,000 mile
qualifying voyage from Horta, Azores to Newport, Rhode Island in
order to be eligible to compete in a sailboat race known as the "BOC
Challenge Around Alone 1994-95." Yarmouth, a Canadian wholesale
fish broker, owned a fleet of sword fishing vessels which included the
LADY OLIVE MARIE. On this particular ill-fated voyage, the
LADY OLIVE MARIE's captain and six-member crew were working
the vessel on a lay share agreement with Yarmouth.

Under the terms of Yarmouth's lay share agreement with the cap-
tain and crew members of the LADY OLIVE MARIE, Yarmouth
would provide the vessel and the ice for the trip in return for 40% of
the boat price of the catch, after being reimbursed by the crew for
fuel, bait and groceries. The crew, on the other hand, would fish the
vessel for 60% of the boat price of the catch, less the cost of the fuel,
bait and groceries. Yarmouth would also pay the captain an additional
5% fee as compensation for his additional responsibilities. Moreover,
when the catch was landed, Yarmouth would credit the crew's
accounts with their portion of the net dock value of the catch and hold
it for resale by its brokerage division. Accordingly, Yarmouth would
hold the crew's lay shares in trust and pay them from the proceeds of
the sale of fish.

When the collision occurred, the crew of the LADY OLIVE
MARIE were waiting for dawn and subsiding weather to begin fish-
ing. Gordon Gray ("Gray") was on watch, which consisted of moni-
toring the radars and keeping a lookout from the wheelhouse. Gray
testified at trial that he never observed the COYOTE visually or on
radar prior to the collision. At the time of the casualty, Scully was sta-
tioned in the COYOTE's cockpit. He conceded at trial that he did not
see the LADY OLIVE MARIE until after the collision, and that it was
possible that he dozed off while in the cockpit, testifying as follows:

                     3
          [T]here is nothing in particular to occupy your mind. So one
          does tend to drift in and out of sort of a -- of a light sleep
          . . . . I was not obviously as alert that[sic] I could have been.
          If I had been on full alert, then this collision would never
          have happened. I would have seen the LADY OLIVE
          MARIE and been able to steer clear of her.

J.A. at 195.

The LADY OLIVE MARIE was equipped with two properly oper-
ating radars, although sea clutter obscured targets within a range of
2 to 2.5 miles at the time of the collision. The boat was also equipped
with VHF and SSB marine radios, which were operating properly.
The LADY OLIVE MARIE also displayed properly illuminated navi-
gation and fishing lights. The COYOTE, on the other hand, was
equipped with one radar, which was not operational due to the failure
of the COYOTE's electrical generator and an effort by Scully to con-
serve battery power. In addition, neither of the yacht's two VHF
radios were in operation. Moreover, the COYOTE's mast top naviga-
tion lights were not functioning.1

When the vessels collided, the bowsprit of the COYOTE punctured
the wooden hull of the LADY OLIVE MARIE. The wind blew the
stern of the COYOTE around bringing the vessels port to port and
causing a line from the COYOTE to become fouled in a part of the
LADY OLIVE MARIE's railing. Shortly thereafter, the LADY
OLIVE MARIE's railing broke loose and the boats separated. After
the vessels parted, however, Scully failed, inexplicably, to identify
himself to the crew of the LADY OLIVE MARIE or ascertain
whether they had sustained any damage. Indeed, the LADY OLIVE
MARIE quickly lost sight of the COYOTE. The Captain of the
LADY OLIVE MARIE, David Belliveau ("Captain Belliveau"),
looked for the COYOTE but saw only the lights of two fishing vessels
_________________________________________________________________
1 Because his navigation lights were not functioning and because he
knew he was entering an area frequented by fishing boats, Scully rigged
emergency flashlights powered by D-cell batteries to serve as stern and
bow lights on the COYOTE approximately 8-1/2 hours before the colli-
sion occurred. The district court found, however, that these lights were
not illuminated just before and at the time of the casualty.

                     4
in the vicinity, the ANGELA ROSE and the ENDURANCE, both
more than five miles away. Captain Belliveau repeatedly called for
the COYOTE on VHF radio, but received no reply. He then moni-
tored his two radars, but was unable to detect any sign of the sailboat,
although the other fishing boats were visible on radar.2 Except for sea
clutter within about two miles, the radars on the LADY OLIVE
MARIE detected buoys and other vessels without apparent problem
both before and after the collision. The LADY OLIVE MARIE's
radars did not detect the COYOTE before the collision, however.

Not long after the casualty, the fish hold of the LADY OLIVE
MARIE began filling up with water. The United States Coast Guard
and the Canadian Coast Guard rendered assistance and eventually
brought the flooding under control. Due to extensive water damage,
however, the LADY OLIVE MARIE was forced to return to port for
repairs, resulting in an abandonment of the fishing voyage. Therefore,
Yarmouth filed suit against several parties, all of whom, except
Scully, were dismissed from the case prior to final judgment.

After a two-day bench trial, the district court found Scully to be
100% at fault in the collision on the grounds that, as discussed below,
his failure to maintain a proper lookout by sight, hearing or radar, and
to display navigation lights while the COYOTE was underway, was
the sole proximate cause of the incident. Accordingly, the court
awarded Yarmouth damages of $78,616.81 for lost catch, loss of sup-
plies, loss of brokerage, hull damage and pre-judgment interest. The
district court expressly apportioned damages as follows:

          $38,707.98    Crew's lost profit with interest

          $ 3,225.67    Captain's fee with interest

          $23,571.16    Yarmouth's lost profit with interest

           $ 5,425.19 Yarmouth's loss of brokerage
_________________________________________________________________
2 Captain Belliveau also contacted the ANGELA ROSE and the
ENDURANCE and requested that they search for the COYOTE on
radar. Sometime later, the crew of the ENDURANCE informed Captain
Belliveau by radio that for a few seconds they had detected a faint target
which could have been the COYOTE, but that they had been unable to
find the target again.

                    5
          $ 4,825.97    Hull damage

          $ 2,860.84 Food, fuel, bait and groceries
          __________

          $78,616.81    TOTAL

J.A. 49-50. This appeal followed.

II

A district court's findings of fact are reviewed under the clearly
erroneous standard. Fed. R. Civ. P. 52(a). Watson v. Lowcountry Red
Cross, 974 F.2d 482, 485 (4th Cir. 1992); see also Norfolk Shipbuild-
ing & Dry Dock Corp. v. M/Y La Belle Simone, 537 F.2d 1201, 1203
(4th Cir. 1976). Under the clearly erroneous standard of review, an
appellate court must accept the lower court's findings of fact unless
upon review the appellate court "`is left with the definite and firm
conviction that a mistake has been committed.'" Anderson v. City of
Bessemer City, North Carolina, 470 U.S. 564, 573 (1985) (quoting
United States v. United States Gypsum Co., 333 U.S. 364, 395
(1948)). Questions of law are reviewed de novo . Watson, 974 F.2d at
485; United Food & Commercial Workers v. Marval Poultry Co., 876
F.2d 346, 351 (4th Cir. 1989).

III

Scully contends first that the district court's liability determination
requires reversal of the judgment. He further contends that the district
court awarded damages which, as a matter of law, are not recoverable
in a claim arising from a maritime collision. Finally, he contends that
there was insufficient evidence of certain damages, and that pre-
judgment interest was erroneously allowed. We address these issues
in turn.

A

A venerable rule of admiralty jurisprudence is embodied in the pre-
sumption of The OREGON, 158 U.S. 186 (1895), namely, that a mov-
ing vessel is presumed to be at fault in a collision with a stationary
visible object. Scully argues that the district court improperly based

                    6
its apportionment of fault on this presumption of negligence. Accord-
ing to Scully, the district court found that the COYOTE was a moving
vessel which collided with a stationary visible object, and conse-
quently required him to show by clear and convincing evidence that
his conduct could not have contributed to the accident. Scully argues
vigorously that this was error. He maintains that because the LADY
OLIVE MARIE was adrift and not stationary, the presumption was
not applicable, and he should not have had the heightened burden of
proof thrust upon him.

We agree with Scully that the LADY OLIVE MARIE was not
stationary within the meaning of the relevant statutory provision, and
that the presumption of fault was not applicable. 3 Rather, the record
reveals that the LADY OLIVE MARIE met the statutory definition
of a power driven vessel "underway" in that it was not "at anchor, or
made fast to the shore, or aground." Rule 3(i) of International Regula-
tions for Preventing Collisions at Sea, 1972, 33 U.S.C. § 1602, 33
foll. 1602 (COLREGS, Rule 3(i)). Thus, the arguably relevant statu-
tory standard was COLREGS, Rule 18(a)(iv), which provides in perti-
nent part that "[a] power driven vessel underway shall keep out of the
way of . . . [a] sailing vessel." Accordingly, if we were persuaded that
the district court's liability determination rested, in whole or in sub-
stantial part, upon an erroneous application of the presumption of The
OREGON, that a moving vessel is presumed to be at fault in a colli-
sion with a stationary visible object, we would be constrained to
reverse the judgment.

We conclude, however, that such a crabbed interpretation of the
district court's findings and conclusions would be unwarranted.
Although the district court mentioned the presumption of The
_________________________________________________________________
3 There was undisputed evidence that the LADY OLIVE MARIE was
"stopped," J.A. at 44, but as we note in text, the relevant rules of the road
in the maritime context require that the vessel be"stationary" as that
word is defined. Although the district judge intimated, with considerable
common sense, that "for all practical purposes" a vessel that is "stopped"
is essentially "stationary," see J.A. at 318-19, the court also reiterated, in
denying Scully's motion to revise judgment, that"THE FACT THAT
SHE WAS OR WAS NOT ANCHORED [sic], WAS NOT A PROXI-
MATE CAUSE OF THIS COLLISION." Id. at 319.

                    7
OREGON rather prominently in a contextual sense, it was in truth
mentioned only in passing, J.A. at 51, and a fair reading of the court's
findings and conclusions makes it plain that the court did not rely on
that presumption in its liability determination. Rather, it is clear that
the court's determination of fault was based on a consideration of all
"the circumstances," J.A. at 47, and specifically centered on its find-
ing and conclusion that "Scully failed to maintain a proper lookout
before and at the time of the collision," id. at 51; see also id. at 45,
in violation of COLREGS, Rule 5, which states that"[e]very vessel
shall at all times maintain a proper look-out by sight and hearing as
well as by all available means appropriate in the prevailing circum-
stances and conditions so as to make a full appraisal of the situation
and of the risk of collision." The court's finding and related legal con-
clusion was emphatic and could not have been more plain: "[A]ll
credible evidence is that Scully failed to keep a look-out and that
Scully's failure to keep a look-out was the sole proximate cause of the
collision. Scully cannot avoid liability for this fault." J.A. at 52
(emphasis added). Moreover, the district court bolstered this finding
by its specific finding that the COYOTE was essentially invisible to
the LADY OLIVE MARIE. Id.

It follows from the above that Scully's contention, based on COL-
REGS, Rule 18(a)(iv), that the burden of proof should have been
upon the LADY OLIVE MARIE rather than the COYOTE, is mis-
placed. As Yarmouth contends, COLREGS, Rule 18(a)(iv) is part of
a statutory section that applies only to "vessels in sight of one
another." Under COLREGS, Rule 3(k), "[v]essels shall be deemed to
be in sight of one another only when one can be observed visually
from the other." (emphasis added). See COLREGS, Rule 11 et seq.
As such, COLREGS, Rule 18(a)(iv) is inapplicable in the instant case;
the district court specifically found that the vessels were not in sight
of one another when it stated that "a contributing cause of the colli-
sion was the failure of Scully to display navigation lights while COY-
OTE was underway, which prevented the look-out on LADY OLIVE
MARIE from visually observing COYOTE in time to avoid collision."
J.A. at 52 (emphasis added). In other words, although LADY OLIVE
MARIE was "in sight" of COYOTE, the latter was not "in sight" of
the former.

Thus, a ground for the assignment of fault having been established
on the basis of substantial evidence, the court proceeded to apply the

                     8
rule of The PENNSYLVANIA, 86 U.S. 125 (1873), which requires that
a vessel which violates a statutory duty of the road prove that the vio-
lation could not have contributed to the collision to avoid liability. Id.
at 136. The burden of proof as to this issue is clear and convincing
evidence. Churchill v. F/V Fjord, 857 F.2d 571, 577 (9th Cir. 1988).
In sum, because the district court's findings as to breach of duty and
causation are not clearly erroneous, we have no occasion to disturb
its findings and conclusions as to liability for the collision.

B

Scully also contends that the district court erred in its determina-
tions as to the proper elements and amounts of damages. With one
exception, as discussed below, we reject those challenges.

(i)

As an initial matter, Scully contends that Yarmouth's claim for lost
catch is simply too speculative to support an award of damages as a
matter of law. As primary support for this position, Scully cites Old
Point Fish Company, Inc. v. Haywood, 109 F.2d 703 (4th Cir. 1940).
He asserts that Old Point stands for the broad proposition that pro-
spective profits from a fishing lay are "`too speculative and uncertain
to be a proper measure of damages.'" Appellant's Brief at 16 (quoting
Putnam v. Lower, 236 F.2d 561 (9th Cir. 1956)).

Old Point, however, is distinguishable from the case at bar. In Old
Point, a fishing vessel was forced to return to port for repairs, thereby
prematurely terminating a fishing voyage. While in port, prior lien-
holders asserted claims against the vessel. Thereafter, four members
of the boat's crew who were working on the basis of a lay share
arrangement filed intervening liens for an estimated percentage of the
profit that was to have resulted from the vessel's catch. 109 F.2d at
704-05. Essentially then, Old Point is a maritime lien case, unlike the
case sub judice.

The Old Point court took pains to emphasize that the novel feature
of the case was the "asserted priority of lien claimed for fishermen as
wages. . . ." Id. at 705. The court held that because the amount of the

                     9
catch was "uncertain and dependent upon future happenings," the
fishermen "were not entitled to a prior lien for compensation which
might have been earned from a future catch wholly speculative in
amount."4 Id. at 705-06. The court also held that a maritime lien can-
not arise against a vessel in custodia legis and that admiralty does not
allow a prior lien for damages consequential upon the arrest of a ves-
sel. Id. Thus, the court's holding is limited to the maritime lien con-
text. Accordingly, Old Point does not instruct, as Scully suggests, that
damages for a lost fishing voyage are, as a matter of law, too specula-
tive to be recoverable.

Moreover, Scully's reliance on Putnam v. Lower , 236 F.2d 561
(9th Cir. 1956), for the same proposition is similarly misplaced.
Putnam also involved fishermen on a lay share seeking a maritime
lien for lost profits because of the unexpected termination of a tuna
fishing venture. Id. at 563-66. The court held that while the fishermen
were entitled to receive all amounts expended in preparation for the
venture, as well as compensation for the time and services spent sail-
ing the boat, prospective profits were too speculative to be recover-
able. Id. at 573.

The possibility of prevailing on a claim for lost profits from a fish-
ing voyage has long been contemplated by the Supreme Court as evi-
denced by The CONQUEROR, 166 U.S. 110 (1897). In that case, the
Court stated:

          That the loss of profits or the use of a vessel pending
          repairs, or other detention, arising from a collision or other
          maritime tort, and commonly spoken of as "demurrage" is
          a proper element of damage, is too well settled both in
          England and America to be open to question. It is equally
          well settled, however, that demurrage will only be allowed
          when profits have actually been, or may reasonably sup-
          posed to have been, lost, and the amount of such profits is
          proven with reasonable certainty .... It does not follow, as
_________________________________________________________________
4 The court also cites, interalia, Williams v. The Sylph, 29 F.Cas. 1407
(S. D. N.Y. 1841), as support for this conclusion. Williams also involved
seamen on a share plan seeking a maritime lien for lost profits resulting
from an aborted voyage. Id. at 1407-08.

                    10
          a matter of necessity that anything is due for the detention
          of a vessel while under repair. Under some circumstances,
          undoubtedly, such a con-sequence will follow, as, for exam-
          ple, where a fishing voyage is lost, or where the vessel
          would have been beneficially employed.

Id. at 125 (emphasis added). Thus, the key to recovery in such cases
is the ability to prove loss of profits "with reasonable certainty." See,
e.g., Orduna S.A. v. Zen-Noh Grain Corp., 913 F.2d 1149, 1155 (5th
Cir. 1990) ("The district court's methodology permitted it to arrive at
... damages with `reasonable certainty'"); Miller Industries v. Cater-
pillar Tractor Co., 733 F.2d 813, 822 (11th Cir.) ("The district court
properly required the plaintiffs to prove their loss`with reasonable
certainty' before allowing recovery."), reh'g denied, 738 F.2d 451
(1984); Moore-McCormack Lines, Inc. v. The Esso Camden, 244 F.2d
198, 201 (2d Cir.) ("It is well established that demurrage is recover-
able only when profits have been, or may be reasonably supposed to
have been lost, and such profits can be proven with reasonable cer-
tainty."), cert. denied, 355 U.S. 822 (1957). While what constitutes
"reasonable certainty" is of necessity a fact-intensive inquiry in which
the issue of evidentiary sufficiency can only be determined on a case-
by-case basis, it has been said that this process usually involves "a
showing in commercial cases that the vessel `has been engaged, or
was capable of being engaged in a profitable commerce. . . .'" Delta
S.S. Lines, Inc. v. Avondale Shipyards, Inc., 747 F.2d 995, 1001 (5th
Cir. 1984) (quoting The CONQUEROR, 166 U.S. at 133); see also
Rederi A/B Soya v. Evergreen Marine Corp., 1972 AMC 1555, 1558
(E.D. Va. 1971), aff'd, 1972 AMC 538 (4th Cir. 1972).

In this case, the district court did not err in allowing as an element
of damages lost catch. We turn now to the question of whether the
record shows that the district court's award of damages for lost catch
satisfied the standard of "reasonable certainty."

(ii)

Scully maintains that, assuming arguendo, the claim for lost catch
is one on which relief can be granted, the damages have not, as a mat-
ter of law, been proven with reasonable certainty. Scully further main-

                    11
tains that while such detention damages5 are normally measured by
taking a fair average of a vessel's earnings over a number of voyages
before and after the collision, see, e.g., Delta S.S. Lines, Inc., 747
F.2d at 1001 & n.12; see also The CONQUEROR, 166 U.S. at 126;
The Esso Camden, 244 F.2d at 201, in this case, the district court's
ultimate award bore an insufficient relationship to the four voyages
offered in evidence by Yarmouth.

Yarmouth presented evidence of four LADY OLIVE MARIE fish-
ing trips during 1994, two ending prior to the collision and two after:

          July 23, 1994       C$44,503.05

          August 20, 1994       C$65,423.50

          September 24, 1994      C$75,492.45

          October 22, 1994   C$52,857.50
                       ____________

          TOTAL              C$238,276.50

          AVERAGE               C$ 59,569.13

J.A. at 336-39, 344. Notwithstanding this evidence, the district court
concluded that the "actual catch and the actual revenues of the 55'
ENDURANCE is the best evidence of how much the 65' LADY
OLIVE MARIE would have caught on this voyage but for the casu-
alty. The ENDURANCE fished the same fishing hole during part of
the same time LADY OLIVE MARIE would have fished but for the
casualty." J.A. at 49. Yet, as Scully points out, the record contains
undisputed evidence in the form of testimony by Captain Belliveau
that although the LADY OLIVE MARIE often fished along with the
ENDURANCE, the two boats' catches varied and there was a "good
chance that [one would catch] more than the other." J.A. at 99. More-
over, in making its award, the district court does not appear to have
given any consideration to the four voyages of the LADY OLIVE
_________________________________________________________________
5 Damages for lost profits arising from the loss of use of a vessel for
repairs after a collision or other maritime tort"has traditionally been cal-
led detention." Bolivar County Gravel Co. Inc. v. Thomas Marine Co.,
585 F.2d 1306, 1308 n.2 (5th Cir. 1978).

                    12
MARIE offered in evidence. Rather, the court simply awarded Yar-
mouth damages in the amount of C$85,182.10, which equaled the
boat price of the fish sold by the ENDURANCE at the conclusion of
its August 1994 voyage. This figure, however, represents some
C$25,000 more than the average earnings of the LADY OLIVE
MARIE and C$10,000 more than that vessel's best catch of the year.
See supra n.11.

In the face of these indisputable facts, and because the record is
bereft of any indication that the lower court engaged in any detailed
analysis to determine lost profits based on all available information,
it is impossible for us to determine whether the district court's award
of detention damages satisfies the "reasonable certainty" standard. In
this regard, the two cases on which Yarmouth relies as evidence that
the district court properly calculated damages are illustrative. In The
PAGE, 18 F.Cas. 977 (D. Cal. 1878), fishermen on a lay share sought
damages for lost catch due to the premature termination of a voyage.
The vessel's master failed to provide them with sufficient salt to cure
the fish. The trial court allowed the fishermen to recover lost profits
for a period of 25 days by computing their average per diem catch for
the 25 days preceding the actual termination of the voyage, and
allowed them to recover for a similar catch for the succeeding 25
days. Id. at 979.

More recently, in Miller Industries, in which fishermen on a lay
sought recovery for lost profits because of the interruption of a voy-
age due to the mechanical malfunction of the vessel, the PRISCILLA
ANN, the Eleventh Circuit upheld the district court's award of dam-
ages where the catches of three other vessels fishing in the same area
were used as a measure and where the "appropriateness of the other
vessels' catches for comparison was demonstrated by the PRIS-
CILLA ANN's comparable average daily catches during the period
all four vessels were fishing." The court went on to state that "[b]ased
on this evidence, we agree with the district court that the plaintiffs
met their burden of proving their lost catch to a`reasonable cer-
tainty.'" 733 F.2d at 822 (emphasis added).

In the case at bar, by way of contrast, the LADY OLIVE MARIE
had caught no fish at the time of the collision. The district court,
therefore, could not avail itself of such a relatively reliable indicator

                     13
to guide its award of damages for lost catch as The PAGE and Miller
Industries courts had done. Nevertheless, the court's seeming whole-
sale reliance on the catch of a similarly situated vessel, the ENDUR-
ANCE, without so much as a reference to the evidence of four other
of the LADY OLIVE MARIE's 1994 voyages, suggests a lack of rea-
sonable certainty in this portion of the damage award. Without a rea-
soned explanation for the decision to use the one voyage of the
ENDURANCE as an appropriate measure of damage for lost catch
under the circumstances of this case, we are unable to conclude that
the award of damages is supported by a finding to a reasonable cer-
tainty. Accordingly, we shall vacate the judgment and remand this
portion of the damage award to the district court for further consider-
ation. We leave to the district court's exercise of discretion the precise
contours of any additional hearing, evidentiary or non-evidentiary,
which the court may or may not elect to hold. We do anticipate, how-
ever, that at a minimum the court will elaborate upon the evidence of
record, and state with particularity its findings in regard to the dam-
ages for lost catch ultimately determined to be established with "rea-
sonable certainty."

(iii)

Scully next contends that the district court erred in awarding the
captain and crew of the LADY OLIVE MARIE damages for lost
profit in light of the Supreme Court's decision in Robins Dry Dock
& Repair Co. v. Flint, 275 U.S. 303 (1927). In Robins Dry Dock, the
plaintiffs had chartered a ship that was negligently damaged while in
dry dock. As a result of the damage to the ship and the ensuing delay,
the plaintiffs suffered economic losses. Rather than sue the ship's
owners for breach of contract, the plaintiffs sued the dry dock. Thus,
Robins Dry Dock turned on the issue of "whether the [time charterers
had] an interest protected by the law against unintended injuries
inflicted upon the vessel by third persons who [knew] nothing of the
charter." Id. at 308.

Justice Holmes, writing for the Court, held that"a tort to the person
or property of one man does not make the tort-feasor liable to another
merely because the injured person was under a contract with that
other unknown to the doer of the wrong . . . . The law does not spread
its protection so far." Id. at 309 (citation omitted). The Court further

                     14
held that the vessel owners could not recover damages for loss of use
as trustees for the time charterers. To that end, the court stated that
"the [time charterers] have no claim either in contract or tort, and they
cannot get a standing by the suggestion that if some one else had
recovered it he would have been bound to pay over a part by reason
of his personal relations with the [time charterers]." Id.

Scully contends that the legal status of the LADY OLIVE
MARIE's captain and crew is no different from that of the time char-
terers in Robins Dry Dock. Therefore, he argues, they are not entitled
to recover for the loss of use of the vessel resulting from the collision.
As support for this conclusion, Scully cites, inter alia, Boat Dianne
Lynn, Inc. v. C & N Fishing Corp., 729 F. Supp. 1400 (D. Me. 1989)
(holding that fishermen aboard vessel damaged in collision, who had
no ownership interest in vessel, and who were paid percentage of
wholesale proceeds of catch, could not recover lost earnings when
boat was negligently damaged in collision); Casado v. Schooner Pil-
grim, Inc., 171 F. Supp. 78 (D. Mass. 1959) (same); Cusumano v. The
Curlew, 105 F. Supp. 428 (D. Mass. 1952) (same). Scully also cites
Henderson v. Arundel Corp., 262 F. Supp. 152 (D. Md. 1966), aff'd,
384 F.2d 998 (4th Cir. 1967), for this conclusion. Henderson, how-
ever, is distinguishable from the case at bar.

In Henderson, several crew members of a dredge, which was
severely damaged in a collision with another vessel, sued the dredge
owner and the owner of the other vessel for lost wages while the nec-
essary repairs were made to the dredge. Id. at 153. The owner of the
other vessel claimed, in his defense, that he was not liable to the
dredge workers based on the Robins Dry Dock principle. Id. at 159.
Conversely, the dredge workers claimed that their recovery should be
allowed, in any event, based on a special rule applicable to fishermen
-- and by logical extension to seamen generally-- "`which made the
[tortious] wrongdoer liable not only for the damage done to the fish-
ing vessel, but liable for the losses of the fishermen as well.'" Id.
(quoting Carbone v. Ursich, 209 F.2d 178, 182 (9th Cir. 1953)). The
Henderson court, however, found the dredge workers' recovery to be
precluded by Robins Dry Dock and its progeny. Id. at 160. The court
also criticized those cases that purported to create a so-called "fisher-
men's exception" to the Robins Dry Dock principle. Id. at 159-60.
This Court affirmed the judgment without opinion.

                     15
Yet, dredge workers are not fishermen, as are the crew members
of the LADY OLIVE MARIE in the case sub judice . Furthermore,
dredge workers do not, as Yarmouth correctly argues, invest in a voy-
age as do fishermen on a lay, nor are they typically paid a percentage
of the profits. Rather, they are compensated on the basis of a fixed
wage scale. Thus, we are persuaded that Henderson is distinguishable
from and not controlling in the instant case.6 Accordingly, we regard
the issue of whether fishermen on lay shares can recover lost profit
from a fishing voyage prematurely ended by the tortious conduct of
a third party as an open issue in this circuit.

Without question, the Robins Dry Dock principle is alive and well
in the Fourth Circuit. See, e.g., Venore Transp. Co. v. M/V Struma,
583 F.2d 708, 710-11 (4th Cir. 1978); Rederi A/B Soya, 1972 AMC
at 1563-66. Moreover, the district court in the case at bar stated that
"if Robins was applied to this case, the economic losses of the fisher-
men caused by the defendant's negligence would not be recoverable."
J.A. at 53 n.1. Such harshness of result was what led the Ninth and
Eleventh Circuits to create "exceptions" which permitted crew mem-
bers of fishing vessels to recover for their share of lost catch when the
vessel was negligently damaged. See Carbone, 209 F.2d at 181-82;
Miller Industries, 733 F.2d at 818-20. With respect to Robins Dry
Dock, the Carbone court stated that the Supreme Court, "although
dealing with a well established rule of law of torts, was not thinking
of the special situation of fishermen . . . . [S]eamen are the favorites
of admiralty and their economic interests [are] entitled to the fullest
possible legal protection." Id. at 182.

The situation of the fishermen in the instant case differs not only
from that of dredge workers, but also from that of the time charterers
in Robins Dry Dock. Unlike the purely contractual relationship
between the time charterers and the vessel owners in Robins Dry
Dock, Yarmouth and the crew of the LADY OLIVE MARIE were
engaged in a kind of joint venture. Both parties were entitled to a per-
centage of revenues from the voyage -- revenues that for fishermen
_________________________________________________________________
6 The lower court characterized the Henderson court's holding with
regard to commercial fishermen as "dicta." J.A. at 53. See also Pruitt v.
Allied Chemical Corp., 523 F. Supp. 975, 981 n.31 (E. D. Va. 1981)
(same).

                     16
constituted their very livelihood, a critical fact recognized by both the
Carbone and Miller Industries courts. The Miller Industries court also
noted that

          where the fishermen's wages are dependent on the vessel's
          catch and that vessel is tortiously incapacitated, their losses
          are as foreseeable and direct a consequence of the tortfea-
          sor's actions as the shipowner's loss of use. Hence, they are
          unlike the time charterer in Robins Drydock[sic] whose
          contract with the shipowner is impaired "unknown to the
          doer of the wrong[.]"

733 F.2d at 820. Cf. Venore Transp. Co., 583 F.2d at 710 ("The prin-
ciple of Robins Dry Dock is perfectly defensible, if pragmatic consid-
erations require the foreclosure of remote damage claims . . . . There
is nothing remote about these damages; the only objection is that they
were suffered by the time charterer rather than the owner.").

Upon our mature examination of the issue, we embrace the "prag-
matic considerations" identified by former Chief Judge Haynsworth
in Venore Transp. Co. and agree with the reasoning of our sister cir-
cuits, that the principle of Robins Dry Dock is no bar to recovery by
the fishermen here. Analogously, this Court has recognized the spe-
cial status of commercial fishermen adversely affected by the tortious
pollution of waterways, see Adams v. Star Enterprise, 51 F.3d 417,
424-25 (4th Cir. 1995) (citing Pruitt, 523 F. Supp. 975). We are per-
suaded that fishermen on a lay and bound to the vessel, as in the
instant case, with their livelihoods at stake, should be allowed to
recover for the tortious acts of third persons causing the premature
cessation of the undertaking, provided their losses, like any plaintiff's
losses, are proved to a "reasonable certainty."

(iv)

As his final contention, Scully claims that the district court erred
in awarding damages (and pre-judgment interest) for the cost of
repairs never made because the LADY OLIVE MARIE was lost at
sea approximately two months after the collision. As Yarmouth notes,
however, vessel repairs are not a "prerequisite to an award for physi-
cal damages caused by a collision." Appellee's Brief at 24. Accord-

                     17
ingly, "[d]amages in collision cases, where repairs are not made, can
be measured either by the estimated cost of repairs at a time immedi-
ately following the accident . . . or by the market value of the vessel."
United States v. Shipowners & Merchants Tugboat , 103 F. Supp. 152,
153 (N. D. Cal. 1952), aff'd, 205 F.2d 352 (9th Cir.), cert. denied, 346
U.S. 829 (1953); see also Bunge Corp. v. American Commercial
Barge Line Co., 630 F.2d 1236, 1241 (7th Cir. 1980); Kansas City
Southern Railway Co. v. Barge HBC 8106, 642 F. Supp. 609, 612 (W.
D. La. 1986). In the case at bar, the physical damages were proven
based on the estimated cost of repairs.7

The district court also awarded pre-judgment interest on the esti-
mated cost of repairs to the LADY OLIVE MARIE. The court clearly
was vested with the authority to do so as the Supreme Court observed
in City of Milwaukee v. Cement Division, National Gypsum Co., ___
U.S. ___, 115 S.Ct. 2091 (1995), when it stated that

          prejudgment interest should be awarded in maritime colli-
          sion cases, subject to a limited exception for"peculiar" or
          "exceptional" circumstances ... whether it ought or ought not
          to be allowed depends upon the circumstances of each case,
          and rests very much in the discretion of the tribunal which
          has to pass upon the subject, whether it be a court or a jury.

Id. at 2096 (emphasis added). See also Reeled Tubing Inc. v. M/V
CHAD G, 794 F.2d 1026, 1028 (5th Cir. 1986).

IV

For the reasons set forth above, we affirm the judgment insofar as
liability is imposed 100% upon appellant. We vacate and remand for
_________________________________________________________________
7 The district court expressed the view that once the evidence estab-
lished that the damage to the vessel had been done, Yarmouth was enti-
tled to recover for that damage. The court further found that the fact that
the repairs to the vessel had not been made, or that the value of the vessel
was paid by Yarmouth's insurer, was of no moment. J.A. at 127, 322-23.
We agree with the district court that the burden was on Scully to estab-
lish, if he could, that an award of the entire cost of repair constituted a
double recovery. See J.A. at 127.

                    18
further proceedings consistent with this opinion on the issue of dam-
ages.

          AFFIRMED IN PART, VACATED AND REMANDED
          IN PART FOR FURTHER PROCEEDINGS CONSISTENT
          WITH THIS OPINION

                    19